Pee Curiam.
This case is in all respects the same as the case of State v. Merrill, ante p. 8, 144 Pac. 925, except that the corporation attempting to do business in this state is a corporation of the state of Alabama instead of British Columbia. The method of conducting business in this state was the same method pursued as stated in the other case; and the character of business was also the same. The appellant was convicted upon substantially the same evidence and has appealed from a judgment imposing a fine of $1 and costs. For the reasons stated in the case of State v. Merrill, the judgment in this case is affirmed.